Case 1:19-cv-11310 Document1 Filed 12/12/19 Page 1 of 19

William J. Courtney, Esq. — New Jersey Attorney ID #016161986
LAW OFFICES OF WILLIAM J. COURTNEY, L.L.C.

6 Oldwick Road

Whitehouse Station, New Jersey 08889

(908) 782-5900 (tel)

(908) 782-7001 (fax)

Attorneys for Plaintiff Robert Wright

 

UNITED STATES DISTRICT COURT

RENAISSANCE HEALTH, LLC AND SOUTHERN DISTRICT OF
ROBERT WRIGHT, NEW YORK
Plaintiff,
CIVIL ACTION NO.:

V.
A Civil Action
HITEKS SOLUTIONS, INC.,
GERASIMOS PETRATOS, MD,
(Individually and in his Representative COMPLAINT
Capacity); MARTY COYNE, MD AND JURY DEMAND
(Individually and in his Representative
Capacity); PERIS BRODSKY, CT
(Individually and in his Representative
Capacity); JOHN DOES 1-10; XYZ
CORPORATION 1-10

 

Defendants.

 

Plaintiffs, RENAISSANCE HEALTH, LLC and ROBERT WRIGHT, by way of Complaint do
hereby say:
THE PARTIES
1. Plaintiff, Renaissance Health, LLC (“Renaissance”) is a Limited Liability Corporation
organized under the laws of the State of New Jersey with its principle place of business

located at 674 Route 523 North, Whitehouse Station, New Jersey 08889.
Case 1:19-cv-11310 Document1 Filed 12/12/19 Page 2 of 19

2. Plaintiff Robert Wright is a citizen of the State of New Jersey and resides at 674 Route
523 North in Whitehouse Station, New Jersey 08889. At all relevant times hereto,
Robert Wright was the managing member and sole employee of Plaintiff Renaissance.

3. Defendant Hiteks is a New York Corporation with its principle place of business
located at 447 Broadway, 2" Floor, New York, New York 10013.

4. Defendant Gerasimos Petratos, MD, (hereinafter referred to as “Petratos”) is a citizen of
the State of New York and residing at 111 Worth Street New York, NY 10013. At all
times relevant hereto, Petratos was the Chief Executive Officer (“CEO”) of Defendant
Hiteks as well as Hiteks majority shareholder.

5. Defendant Martin Coyne, MD, (hereinafter referred to as “Coyne”) is a citizen of the
State of New York and residing at 200 East 94" Street, Apartment 2215, New York, NY
10128. At all times relevant hereto, Coyne was the Chief Medical Officer, minority
shareholder and co-founder of Hiteks with Defendants Petratos and Peris Brodsky.

6. Defendant Peris Linn Brodsky, MS, (hereinafter referred to as “Brodsky”) is a citizen of
the State of Illinois and residing at 1392 Kenilwood Lane, Riverwoods, IL. 60015. At
all times relevant hereto, Brodsky was the Chief Technical Officer, majority

shareholder and co-founder of Hiteks with Defendants Petratos and Martin Coyne.

JURISDICTION
7. This Court has jurisdiction over the claims asserted in the Complaint pursuant to 28
U.S.C. § 1332, plaintiff and defendant are citizens of different states and amount in

damages exceeds $75,000.00.
Case 1:19-cv-11310 Document1 Filed 12/12/19 Page 3 of 19

8.

10.

GENERAL ALLEGATIONS COMMON TO ALL COUNTS
On or about February 9, 2016, Plaintiff Renaissance entered into a written contract with
Defendant Hiteks (See attached “Exhibit A”). From the onset of the contract term up
until its termination date of February 22, 2019 Robert Wright, Renaissance’s sole
member was the only salesperson for Hiteks and was engaged in the business of sales
and marketing of licensed software for the medical industry that would enable
physicians to optimize their patient documentation, patient care and patient billing.
Hiteks software was licensed for use primarily on EHR platforms developed by Hiteks’
business partner Epic System Corporation (hereinafter referred to as “Epic”). Epic’s
EHR platform is utilized worldwide by physicians, hospitals and medical schools to
gather and maintain medical record information in order to improve patient care,
innovate healthcare delivery and to assist the healthcare industry in achieving financial
health.
According to Epic, hospitals who use its software hold medical records for 64% of
patients in the United States and 2.5% of patients worldwide.
Epic primarily develops, manufactures, licenses supports and sells an electronic medical
record software application known as Epic EMR/EHR). Epic also offers an integrated
suite of healthcare software centered on a cache database. Epic’s applications support
functions related to patient care, including but not limited to registration and scheduling,
clinical systems for doctors, nurses, emergency personnel, and other care providers;
systems for lab technologists, pharmacists and radiologists; and billing systems for

insurers.
Case 1:19-cv-11310 Document1 Filed 12/12/19 Page 4 of 19

11.

12.

13.

Hiteks provides software that is adapted to Epic EHR for the specific functions of
Clinical Documentation Improvement (“CDI”) and Computer Assisted Physician
Documentation (“CAPD”).

As a direct result of the agreement between Hiteks and Renaissance, Plaintiff Robert
Wright (Renaissance’s managing member) took over the sales and marketing functions
of Hiteks’ products and became Hiteks’ sole salesperson. He was involved in all sales
presentations (in Person, by Telephone or via WEBX) made to all Clinicians,
Physicians, CIO’s, and C-Suite Executives as potential clients of Hiteks nationwide.
Marketing - Besides day to day nationwide sales efforts, the Plaintiff also created a
majority of Hiteks Marketing materials. Plaintiff Named/Branded each of the 3 Main
Software products that Hiteks offered, with creative names that were later Trademarked
by Hiteks and was not separately reimbursed for these efforts. (AdvocateMD /
ConcurDI / VigilantQA). The Plaintiff also drafted all Marketing Correspondence used
for Hiteks Monthly Mass Mailing Campaigns, tailoring each marketing offering sales
piece to the specific demographic being mailed to i.e. C-Suite, CFO, CIO, Clinician,
CDI Specialist, etc. Plaintiff worked very closely on a daily basis with Mr. Dave
Thomas, National Director of Sales, who was located remotely outside of Pittsburgh
PA. Mr. Thomas has been contracted with Hiteks for the last 5 years and was in place
for the whole time Plaintiff was under contract with Hiteks as their sole Sales
Representative. 13.

There was an economic dependence by Renaissance upon the working relationship with
Hiteks and financial integration of Hiteks business with Renaissance. Renaissance was

prohibited from engaging in the sales or marketing of any products that would compete
Case 1:19-cv-11310 Document1 Filed 12/12/19 Page 5 of 19

14.

15.

16.

17.

with products offered by Hiteks. Renaissance was also prohibited from competing with
Hiteks or soliciting their employees for a period of twelve (12) months after the
termination of the parties’ agreement.
During the course of Renaissance’s 3-year initial agreement with Hiteks, Robert Wright
became increasingly aware of various deceptive and illegal activities of Hiteks as well
as fraudulent statements and unethical conduct Hiteks marketed and directed at
potential purchasers of is products, its business partners (including but not limited to
Epic and Novartis) and the general healthcare seeking public.

FRAUDULENT AND MISLEADING CONDUCT
At all times relevant hereto, Hiteks marketed CDI and CAPD software to be used on the
Epic platform that had not yet been fully developed and tested, per the advanced
product features being marketed and sold to Hiteks’ clients as “current system features”.
Hiteks also falsified or flat out made up Key Performance Indicators (“KPI”) metrics on
what a customer was to expect for clinical and financial results from using Hiteks
software. These falsified and made up KPI metrics were incorporated into all Hiteks
sales and marketing content, in an attempt to deceive these potential clients of the
medical health community to purchase Hiteks software.
At all times relevant to the claims made in this Complaint, Hiteks was prohibited by
contract with Epic from using and/or distributing their copyrighted data, proprietary
materials, images, screen shots, and/or intellectual property of Epic, in hard copy or
electronic form. Notwithstanding the prohibitions, Hiteks incorporated Epic’s
intellectual property and proprietary materials in their sales and marketing materials,

used for potential purchasers of Hiteks products without the written permission of Epic.
Case 1:19-cv-11310 Document1 Filed 12/12/19 Page 6 of 19

18.

19.

20.

Hiteks, without prior authorization from Epic, made two unauthorized Demonstration
Videos and branded them “Hiteks Demo Videos” in which proprietary software
screenshots and the confidential properties of the Epic software could be viewed. The
first unauthorized video was secretly made in 2017 with the assistance of Eric Durfrec,
then an employee in the Information Technology (“IT”) Department of Hackensack
University Medical Center (““HUMC”) who is now employed by the University of
Connecticut. Mr. Durfrec aiso helped administrate and operate HUMC’s Epic EHR
system, he was paid off the record by Hiteks to make the unauthorized video which also
contained confidential patient information in violation of HIPAA.

Copies of the unauthorized videos were distributed as e-mail attachments and were also
made available to anyone requesting it via a URL link distributed orally or in writing by
Hiteks. The creating and distributing of these unauthorized videos were a known,
wonton and willful violation of Epic’s stated trademark, logo, video use stated in
Hiteks’ agreement with Epic. It was also a violation of Federal and State laws
protecting trademarks, copyright and other laws and regulations.

In the 4" quarter of 2018, Epic held a User Meeting at its headquarters in Madison,
Wisconsin for Epic’s customers who utilize applications generated by third parties for
use on the Epic platforms. Plaintiff Wright and Defendant Petratos attended the meeting
representing Hiteks. While at the meeting, Petratos instructed Wright to inform Epic
users that Hiteks had developed software for Best Practice alerts for sepsis. integrated
into and to be used with the Epic EHR. Wright was also directed to hand out a Press
Release given to him by Petratos announcing the development and availability of the

software which did not exist and had never been developed. The software that Hiteks
Case 1:19-cv-11310 Document1 Filed 12/12/19 Page 7 of 19

21.

was touting to the Epic users, has, to date, has never been installed or tested anywhere.
Hiteks’ representation of the ability of its software in this regard was a total fabrication
which was intended to deceive and take advantage of Epic customers, again for Hiteks
monetary gain.

In addition to misrepresenting their product directly to Epic customers, Hiteks engaged
in similar fraudulent conduct with the National Conference for the Association of
Clinical Documentation Specialists (“ACDIS”) National Meeting. In May of 2018,
ACDIS held its national convention in the State of Texas. During the conference, Hiteks
had a Booth on the floor of the convention and conducted a survey of the ACDIS
conference attendees purportedly to determine what functions and applications on their
EHR platforms were most important to them. Wright oversaw the implementation of the
survey and presented the results to Petratos. Because the survey results for the most
popular topics did not fit the Hiteks sales narrative that Petratos wanted to present in
order to match up with Hiteks’ software features, he directed that the survey results be
edited and altered so that the results would lead people back to specific Hiteks products
and features. Essentially, the modified survey results made it appear that the software
offered by Hiteks met the most popular survey primary requirements and needs of the
clinical documentation specialist in the medical and other scientific professions when
they in fact did not. So, the published clinical survey results were falsified and were
modified by Defendant Petratos to make it look like Hiteks software features best
addressed their stated survey concerns. The falsification of the clinical survey results

and modifications that introduced false data by Petratos was knowing and intentional
Case 1:19-cv-11310 Document1 Filed 12/12/19 Page 8 of 19

22.

23.

24.

done and was likely to deceive and cause harm to the purchasers of Hiteks’ products
and the general healthcare seeking public.

Wright informed Petratos that he strongly objected to the manipulation of the survey
results after they were modified and published and used in a subsequent email mailing
to ACDIS members before their Fall 2018 meeting. The falsified clinical survey results
were also put on the Hiteks website. Petratos continued to appropriate and misuse
Epic’s confidential and proprietary information. Shortly before his termination in
February 2019, the Plaintiff had informed Petratos that he was considering sharing
Hiteks’ deceptive practices with Epic, Novartis, ACDIS members, along with Hiteks’
other customers including one of Hiteks’ newer accounts, Vidant. From that point in
time forward until the termination of his employment, Petratos exhibited aggressive and
intimidating and harassing behaviors toward him and would not return calls or emails in
a regular timely fashion.

In response to his knowing and intentional behaviors, Wright told Petratos that when a
CEO breaches criminal, health and safety rules, it can result in severe harm to patients
and the general public and also damage the reputation of everyone involved. Petratos
nevertheless continued to misrepresent the survey results and continued his course of
aggression and intimidating behavior toward Wright.

Prior to Plaintiff's demand, Hiteks also engaged in the deceptive practice of paying key
decisions makers in various customer locations to get them to purchase Hitek’s
software. He would hire the individuals as “consultants”. Plaintiff advised Defendant
Petratos that he believed Petratos actions constituted bribery and he objected to the

continuation of the payments by Hiteks. Petratos and Hiteks ignored Plaintiffs
Case 1:19-cv-11310 Document1 Filed 12/12/19 Page 9 of 19

25.

objection and continued offering “consulting fees” to various decision makers to try and
influence sales outcomes including Glen Kraus, Physician Documentation Improvement
Manager for University Medical Center of Southern Nevada.

Plaintiff also repeatedly objected to Hiteks’ false statement to the public and its
customers’ frivolous claims made on its website, press release and mass publications to
medical cliental. Hiteks was subsequently told that client metric evaluations were
conducted every 6 months in order to determine that Hiteks’ Software was meeting Key
Performance Indications (“KPI’S”) Petratos utilized false KPI metrics to promote the
sale and continuous use of its Hiteks products. Petratos instructed Wright, and other
Hiteks’ personnel to represent to customers that they had conducted analysis on KPI’s
and reports of the same were being generated on a monthly, yearly and quarterly basis
for customers. The statements were put into prospect customer contracts but were
blatantly false and were being made solely to increase Hiteks’ business profits. Hiteks’
never set up a single account for monthly KPI analysis. KPI Metric Reports were never
done for any customers and plaintiff repeatedly objected to Petratos of these procedures
listed, Defendants Petratos would make up, copy such KPI’s and reports numerous
times during his employment with Hiteks’ plaintiff objected to false representation
being made by Hiteks’ in the process of advertising their product to Hiteks’ existing and
potential customers as well as the Healthcare Community. Petratos ignored Plaintiff's
objection and continued to insist that Plaintiff and other Hiteks’ employees continue to
represent to customers that Hitek’s software had advanced capabilities which it did not
have and was not yet developed. Before one new feature could be developed another

feature was being misrepresented by Petratos and Plaintiff was instructed “Keep selling
Case 1:19-cv-11310 Document1 Filed 12/12/19 Page 10 of 19

and don’t worry about it.” Accordingly, an endless stream of features were presented to
the public that were never developed these false medical and clinical claims were
included and notified in press releases and published in mass mailings to doctors and
administrators, and all Epic users.

False pediatric features indicating that Hiteks software contained (pediatric queries);

. False undocumented statements that Hiteks software could meet 90% of the clinical volume

for the M.E.A.T. and H.C.C. Library, including evidence based clinical pathways for Heart

Failure, Sepsis, and PDL 1 cancer screening for better monitoring and management.

False claims of Clinical Decision Support Logic Triggers married to internal Epic system

hooks for use with the Epic System to improve CDI (This feature of the Hiteks product was

not developed or tested but were still marketed and sold as an additional feature to work

with Epic.

. False Best Practice Alerts (“BPA”) for use inside the Epic System. Hiteks stated this

software would increase the Positive Predictive Value for Sepsis Alerts by reducing 90% of

all False Positives. (This feature had not yet been developed or tested but was being sold as

an available product for use with Epic BPA’s.

False claims to system average (claims that Hiteks Software was 95% specific and 98%

sensitive were falsified and Hiteks had no recorded data to support their claims.

Petratos’ mismanagement and misappropriation of Hiteks corporate finances, with the

deceitful non-payment of commissions due Plaintiff.

26. In the months leading to the Plaintiff's termination (4% Q 2018 and 1* Q 2019), Petratos
had assured Plaintiff that he would be paid his outstanding commissions due on the

sales he made with the Rush University and Vidant Health Accounts.

10
Case 1:19-cv-11310 Document1 Filed 12/12/19 Page 11 of 19

27. Plaintiff was the salesman on the Rush account in 2017 for the original sale of a 3-year
contract and was paid commission on same account per his Hiteks contract in 2017.
Then in the 4" Q 2018, Hiteks received payment from Rush for the second year of the
contract, and paid Plaintiff part of his second-year commission on the Rush account and
Petratos told him the rest would be paid shortly. In December, the Plaintiff continued
working for Hiteks based on the continues assurances that he would be paid his
commissions. Petratos asked Wright for some more time at the end of the year to pay.
Petratos also said he would be sending Wright a New Hiteks Contract for next year that
his lawyer was drafting. He actually went through a number of new terms and
conditions contained in the new Hiteks contract and asked the Plaintiff and Dave
Thomas, the Director of Sales, to work on a new commission structure to be used for
Hiteks new account Novartis, for their Pharmaceutical Representatives for
reimbursement Leads forwarded to Hiteks. Wright was then given an additional partial
commission payment in the first week of January 2019, along with additional money for
his back expenses from 2018 that were also overdue. Wright was assured by Petratos
that the rest of the Rush commission payment would be paid by the end of February
2019 and that he appreciated Wright’s understanding of limited Hiteks finances.
Petratos stated to Plaintiff that he had cash flow problems resulting from end of the year
monies Hiteks owed for employee insurance, back taxes due, and other company
expenses. Petratos repeated that the Plaintiff would be getting his new Hiteks contract to
review shortly that it was still hung up with his attorney. Wright was also aware that
knew substantial additional moneys were about to come into Hiteks from a customer

(Vidant Health) and was assured he would be paid anything he was owed from these

11
Case 1:19-cv-11310 Document1 Filed 12/12/19 Page 12 of 19

funds. The remainder of this Rush commission, due to the Plaintiff was never paid. In
the first week in March 2019, Hiteks also acknowledged payment in full was received
by them from Vidant Health but nothing was paid to Plaintiff. Plaintiff then compiled
an email containing a Summary Statement of all Commissions still owed, the Rush
remainder and the new Vidant Health commissions and his back expenses. After the

Plaintiff insisted on the payment of the all commission due from the Rush and Vidant,

Hitek terminated Plaintiff.
COUNT I
(Breach of Contract)

Plaintiff repeats and realleges the allegations set forth in the previous Paragraphs of the
Complaint.

28. On February 9, 2016, Plaintiff entered into a contract with Defendant Hiteks Solutions
Inc. (“‘Hiteks”’).

29. The contract term was for 3 years with the right to expand for succession one (1) year
provided upon mutual agreement of the parties.

30. Hiteks terminated Plaintiff's employment on February 22, 2019 without cause.

31. The parties February 9, 2016 agreement required Hiteks to pay the Plaintiff the
compensation which is due and payable as the “Primary” Sales Representative (Dave
Thomas as “Secondary” Sales Representative) per our Hiteks Contracts, on the date of
termination or which may become due and payable after the time of such termination

along with all unpaid expenses.

12
Case 1:19-cv-11310 Document1 Filed 12/12/19 Page 13 of 19

32. Plaintiff is owed commission totaling $48,418.30 and had demanded that Defendant pay
that commission.
33. Defendant had agreed to pay the commissions that are due.
34. Defendant Hiteks is in breach of its agreement with Plaintiff Renaissance.
35. As a direct and proximate result of Hiteks Breach of Contract, Renaissance has suffered
and will continue to suffer damages.
WHEREFORE; Plaintiff Renaissance seeks judgement against defendant for;
a. Compensatory Damages in the amount of $48,408.30
b. Interest
c. Attorney fees

d. Cost of suit

COUNT I
(Breach of Implied Covenant of Good Faith and Fair Dealing)

Plaintiff repeats and realleges allegations set forth in Paragraphs 1-35 of Complaint.
36. Plaintiff Renaissance entered into a contractual relationship with Defendant Hiteks.
37. In every contractual relationship there is an implied Covenant of Good Faith and Fair

Dealing
38. By and through its actions and inactions as set forth above individually Hiteks’ failure

to pay Renaissance in accordance with the terms of the contract and for the services

rendered in the amount of $48,418.30
39. As a direct and proximate result of Hiteks Breach of its Covenant of Good Faith and

Fair Dealing, Renaissance has suffered and will continue to suffer damages.

13
Case 1:19-cv-11310 Document1 Filed 12/12/19 Page 14 of 19

WHEREFORE; Plaintiff seeks judgement against Defendants for;
a. Compensatory Damages in the amount of $48,418.30;
b. Interest;
c. Attorney fees; and

d. Cost of suit

COUNT It
(New Jersey Conscientious Employee Protection Act)

40. Plaintiff repeats and realleges allegations set forth in Paragraphs 1-14 of Complaint

41. At all relevant times hereto Plaintiff Robert Wright and Renaissance were co-employees
of Hiteks.

42. There was an economic dependence by Renaissance and Wright upon the working
relationship with Hiteks and financial integration of Hiteks business with Renaissance
and Wright.

43. Wright objected to the various false and fraudulent representations of Defendants to
Epic and its platform users, pharmaceutical companies, the members of ACIDS who
participated in Hiteks survey and members of the public who received healthcare from
physicians, medical professionals and hospitals that utilized the Epic platform.

44, As a result of Wright’s objection to the fraudulent and illegal conduct of the
Defendants, the Defendants retaliated against Wright.

45. The retaliation included but not limited to the actions identified above and specifically
Hiteks agreement with Renaissance which resulted in the termination and failure to pay

Wright $48,418.30.

14
Case 1:19-cv-11310 Document1 Filed 12/12/19 Page 15 of 19

46. As a direct and proximate result of the retaliatory actions which violate the New Jersey
Conscientious Employee Protection Act, Plaintiff has suffered and will continue to
suffer damages.

WHEREFORE; Plaintiff demands judgement against defendants for damages individually

a. Compensatory damages, including damages for emotional distress;

b. Punitive damages;

c. Lost wages including back wages and front wages;

d. Attorney’s fees, interest, and cost of suit;

e. Pre and Post Judgment relief; and

f. For such other relief that the court may deem proper

COUNT IV
(Violation of the Public Policy of the State of New Jersey)
Plaintiff repeats and realleges allegations set forth in Paragraphs 1-46 of Complaint.

47. The actions of the Defendant as set forth above violated the Public Policy of the State of
New Jersey.

48. As a direct and proximate cause of the Defendant’s actions and inactions in violation of
the Public Policy of the State of New Jersey, Plaintiff has suffered and will continue to
suffer damages.

WHEREFORE; Plaintiff demands judgement against defendants for damages jointly and severally;

a. Compensatory damages, including damages for emotional distress;

b. Punitive damages;

c. Lost wages including back wages and front wages;

15
Case 1:19-cv-11310 Document1 Filed 12/12/19 Page 16 of 19

d.

&.

Attorney’s fees, interest, and cost of suit;

Pre and Post Judgment relief; and

f. For such other relief that the court may deem proper

49.

50.

51.

52.

53.

COUNT V
(Deceptive Practices)

The Plaintiff repeats and realleges allegations set forth in Paragraphs 1-48 of
Complaint.
The false and fraudulent actions and representations of the Defendant individually and
in their representative capacities, as stated above, including but not limited to the false
and misleading statements made to Epic and it’s Platform users, Pharmaceutical
companies, the members of ACIDS who participated in Hiteks survey and the members
of the public who received healthcare from doctors, medical professionals, and
hospitals who use Epics platforms, were entirely to mislead those customers of Hiteks.
The deceptive practice of the Defendants would be misleading and in fact were
misleading to the average customer and the general public.
The deceptive practice engaged in by Defendants and its representative agents and
employees intended by Hiteks to be misleading to its average customers, and to the
healthcare purchasing public at large.
The deceptive practice and false statements of Hiteks were likely to influence the choice
of the consumers purchasing their product.
The deceptive practice and false statements made by Hiteks and its agents were related
to facts and defemination likely to influence a customer’s choice and imported upon

information that these customers valued and likely to affect consumption choices.
Case 1:19-cv-11310 Document1 Filed 12/12/19 Page 17 of 19

54. As a direct and proximate cause of Defendants actions of deceptive trade practices
which violated Federal and State Law, the Plaintiff has suffered damages and will
continue to suffer damages.

WHEREFORE; Plaintiff demands judgement against Defendants, jointly and severally, as follows

a. Enjoying the defendants from engaging in Deceptive Trade Practices in the
Future.

b. Awarding Plaintiff all compensatory, exemplary, punitive, and other damages
deemed by federal and State Law

c. Attorney fees;

d. Pre and post judgment relief;

e. Cost of suit; and

f. For such relief that the court may deem proper

COUNT VI
(Unjust Enrichment)
The Plaintiff repeats and realleges allegations set forth in Paragraphs 1-54 of
Complaint.
55. Plaintiff provided valued services to Defendants.
56. Defendant agreed to pay Plaintiff for these services.
57. The services provided by Plaintiff to Defendants were of value to the Defendant and

were the type of services that in general business proved and are compensated for.

17
Case 1:19-cv-11310 Document1 Filed 12/12/19 Page 18 of 19

58. By not compensating the Defendants for their time and services and by not paying the
commission that defendant previously told Plaintiff that they would pay to the them,

Defendants have been unjustly enriched in the amount of $48,418.30.

WHEREFORE; Plaintiff demands Judgment against Defendant jointly and severally as follows
a. For $48,418.30;
b. Compensatory and Punitive Damages;
c. Attorney fees;
d. Interest;
e. Pre and Post Judgment relief;
f. Costs of suit; and

g. For such other relief the court may deem proper

[CERTIFICATION PURSUANT TO R. 4:5-1]

The undersigned, attorney for the plaintiff, hereby certifies as follows:

1. The above-captioned action is not the subject or any action pending in any Court or a pending
arbitration proceeding.

2. No other action or arbitration proceeding is contemplated.

3. There are no other parties known to me who should be joined in this action.

4. The statements contained herein are true to the best of my knowledge, information and belief. I

am aware that if any of the foregoing statements made by me are willfully false, I am subject to

punishment.

18
Case 1:19-cv-11310 Document1 Filed 12/12/19 Page 19 of 19

JURY DEMAND

The plaintiff, Robert Wright, hereby demands trial by jury as to all issues in the above matter.

DESIGNATION OF TRIAL ATTORNEY
In accordance with R. 4:25-4, William J. Courtney is hereby designated as trial counsel for the
plaintiff, Robert Wright, in the above matter.

LAW OFFICES OF WILLIAM J. COURTNEY, LLC

Date: December 5, 2019 By:  /s/William J. Courtney

William J. Courtney

Attorney for Plaintiff

19
